ORIG NAL                                              06/19/2020



                                                                           Case Number: DA 19-0460




     IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court No. DA 19-0460


IN THE MATTER OF
THE ADOPTION OF:

A.F.,


              ORDER GRANTING EXTENSION OF TIME


        Upon consideration of Appellant Father's first motion for extension

of time to file his Reply Brief, and good cause appearing therefrom;

        IT IS HEREBY ORDERED that an extension of time to and

including July 1, 2020 is GRANTED within which to prepare, serve, and

file the Appellant's Reply Brief.

        Signed and dated as indicated below.
                                                              FILEL
                                                             JUN 1 9 2020
                                                          E3owen Greenwood
                                                        Clerk of Supreme Court
                                                           State of Manta na




ORDER GRANTING EXTENSION OF TIME - 1